Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 3, “connecting” should be “connected to” or something similar.  Compare to claim 4.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Actuator in claims 1 and 9;
Blade angle sensing system in claims 2 and 10;
Differential rotation sensor in claims 3, 7, 11 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the propeller hub" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Note “a propeller hub” is first recited in claim 5.
Claim 10 recites the limitation "the propeller hub" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Note “a propeller hub” is recited in dependent claim 13.
Claim 9 recites “a longitudinal axis” in lines 4 and 18.  Line 20 recites “the longitudinal axis.”  It is unclear if the longitudinal axis of lines 18 and 20 are the same as the longitudinal axis of line 4.  For purposes of examination, the longitudinal axes claimed will be presumed to be the same.  
Claims 3, 7, 10 and 11-19 each depend from either indefinite claim 2, 9 or 10 and fail to cure the deficiency thereof, and are accordingly likewise indefinite

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,439,640 B2 (Arel et al. hereinafter).
For claim 1, Arel et al. teach a propeller control system for controlling a blade pitch angle, the propeller control system comprising: a propeller blade 18 extending from a blade base, the propeller blade being configured to rotate around a longitudinal axis 14 to generate thrust for the propeller blade and rotate around a pitch change axis 20 to adjust the blade pitch angle of the propeller blade, wherein the pitch change axis 20 extends through a center point of the blade base; a trunnion pin operably connected to the blade base at a location offset from the center point of the blade base (see FIG. 1); a yoke plate 28 operably connected to the trunnion pin; an actuator 31 configured to move the yoke plate 28 linearly along the longitudinal axis 14 of the propeller blade to rotate the trunnion pin and the propeller blade 18 around the pitch change axis 20; and a transfer tube 32 operably connected to the yoke plate 28, the transfer tube 32 being free to rotate around the longitudinal axis 14 as the actuator 31 moves the yoke plate 28 linearly along the longitudinal axis 14.  See at least col. 2, lines 23-26.
For claim 8, Arel et al. teaches the actuator 31 is a hydraulic actuator, and wherein the transfer tube 32 is configured to deliver hydraulic fluid through the transfer tube 32 to the actuator 31. See col. 2, lines 54-62.
  For claim 9, Arel et al. teach a method for controlling a blade pitch angle of a propeller blade 18, the method comprising: activating an actuator 31 operably connected to a yoke plate 28; 
translating, using the actuator 31, the yoke plate 28 along a longitudinal axis 14 when the actuator is activated, the yoke plate 28 being operably connected to a trunnion pin;

rotating, using the trunnion pin, the blade base around the pitch change axis 20 when the trunnion pin is rotated, wherein the pitch change axis 20 extending through the center point of the blade base and the propeller blade extending from the blade base; 
rotating, using the blade base, the propeller blade around the pitch change axis 20 to adjust the blade pitch angle of the propeller blade 18 when the blade base is rotated; and 
rotating, using the yoke plate 28, a transfer tube 32 around a longitudinal axis 14 of the propeller blade when the yoke plate is translated, the propeller blade 18 being configured to rotate around the longitudinal axis 14 to generate thrust for the propeller blade 18.
For claim 19, Arel et al. teach a method for controlling the blade pitch angle of the propeller blade further comprising: delivering, using the transfer tube 32, hydraulic fluid through the transfer tube 32 to the actuator 31, wherein the actuator 31 is a hydraulic actuator.  See col. 2, lines 54-62.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3, 7, 10-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

For claims 4-6 and 12-18, Areal et al. fail to teach a differential gear train mechanically connected to the transfer tube 32; or the method for controlling the blade pitch angle of the propeller blade, further comprising: rotating a differential gear train using the transfer tube 32, the differential gear train being mechanically connected to the transfer tube. Rather, Arel et al. generally teach the transfer tube 32 having a transfer bearing 30a at an end thereof.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. 2020/0189721 (Maver et al. hereinafter) teaches a transfer tube 36 delivering hydraulic fluid to an actuator 33 to control the pitch of a propeller blade 12.  No blade angle sensing system is present which is configured to determine the blade pitch angle in response to a rotational direction and a rotational magnitude of the transfer tube relative to a propeller hub.  Separately, no differential gear train is mechanically coupled to the transfer tube 36.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799